Citation Nr: 0300953	
Decision Date: 01/16/03    Archive Date: 01/28/03

DOCKET NO.  02-02 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San 
Diego, California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1943 to 
December 1945.  The appeal is brought by the veteran's 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision by 
the Department of Veterans Affairs (VA) regional office 
(RO) in San Diego, California.


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran in 
the development of all facts pertinent to her claim.

2.  The RO has obtained all available, relevant evidence 
necessary for an equitable disposition of the claimant's 
appeal.

3.  The veteran died in April 2000 at the age of 75; the 
immediate cause of death is listed as metastatic 
adenocarcinoma primary site unknown; chronic obstructive 
pulmonary disease is listed under "other significant 
conditions contributing to death, but not related to cause 
given."

4.  The appellant filed her claim for service connection 
for cause of death in April 2000.

5.  During the veteran's lifetime, service connection was 
not in effect for any disability other than emphysema 
secondary to tobacco use and nicotine dependency.  

6.  The probative evidence of record does not show that a 
disability incurred in or aggravated by active service was 
the principal or contributory cause of the veteran's 
death.


CONCLUSION OF LAW

The disease or illness that caused the veteran's death was 
not incurred in or aggravated by service, and may not be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1103, 1110, 1112, 1113, 1310, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.300, 3.303, 3.307, 3.309, 
3.312 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

Veterans Claims Assistance Act Compliance

In November 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
became law to clarify the duty of VA to assist claimants 
in developing evidence pertinent to their claims for 
benefits. It eliminates the prior requirement that a claim 
be well grounded before VA's duty to assist arises.  VCAA 
requires that VA make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his or her 
claim unless it is clear that no reasonable possibility 
exists that would aid in substantiating the claim. 
 
Upon careful review of the claims folder the Board finds 
that all required notice and development action specified 
in this new statute have been complied with during the 
pendency of the current appeal.  Specifically, the Board 
finds that the October 2001 letter and the March 2002 
Statement of the Case (SOC) provided to the appellant, 
specifically satisfy the requirement at § 5103A of VCAA, 
in that, they clearly notify her of the evidence necessary 
to substantiate her claim.  The Board has considered the 
appellant's request for an independent medical expert 
opinion, but finds that it is not warranted in this case 
because a review of the record reveals no established 
event, injury, or disease or symptoms of a disease that 
may be presumptively service connected in service.  The 
Board also notes that the appellant has had the 
opportunity to submit evidence and argument in support of 
her appeal.  She did not indicate the existence of any 
outstanding Federal government record that could 
substantiate her claim.  Nor did she identify any other 
records that could substantiate her claim.  By letter 
dated in October 2001, the RO advised the appellant of 
what evidence was of record and how responsibilities in 
developing the record are divided.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As the RO has secured 
a complete record and has also provided all required 
notice and assistance to the appellant, the Board finds 
that there is no prejudice in proceeding with the claim at 
this time.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

Legal Criteria

Under the basic law, service connection may be established 
for a disability resulting from disease or injury incurred 
or aggravated by active service.  38 U.S.C.A. § 1110  
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).  In 
order to show a chronic disease in service there must be a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).   Service connection may be granted for any 
disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The death of a veteran will be considered as having been 
due to a service-connected disability when such disability 
was either the principal or contributory cause of death.  
38 C.F.R. § 3.312(a) (2002).  The service-connected 
disability will be considered the principal (primary) 
cause of death when such disability, singly or with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto.  38 C.F.R. 
§ 3.312(b) (2002).  The service-connected disability will 
be considered a contributory cause of death when it 
contributed substantially or materially to death, that it 
combined to cause death, or that it aided or lent 
assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c) (2002).

If the service-connected disability affected a vital 
organ, careful consideration must be given to whether the 
debilitating effects of the service-connected disability 
rendered the veteran less capable of resisting the effects 
of other diseases.  

There are primary causes of death which by their nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, 
however, it would not generally be reasonable to hold that 
a service-connected condition accelerated death unless 
such condition affected a vital organ and was of itself of 
a progressive or debilitating nature.  38 C.F.R. 
§ 3.312(c); Lathan v. Brown, 7 Vet. App. 359 (1995).

The Court has held that, in order to prevail on the issue 
of service connection, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of a service incurrence or 
aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease 
or injury and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  In cases of service 
connection for the cause of death of the veteran, the 
first requirement of a current disability will always have 
been met, the current disability being the condition that 
caused the veteran to die; however, the last two 
requirements for a service-connected claim must be 
supported by the record.  See Carbino v. Gober, 10 Vet. 
App. 507, 509 (1997).

Claims for service connection of a disability or cause of 
death on the basis that such disability or death is 
attributable to the use of tobacco products during a 
veteran's period of active service have been effectively 
prohibited under 38 U.S.C. § 1103 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.300 (2002).  This law pertains only 
to claims filed after June 9, 1998.  

Evidence

Service medical records reflect no treatment or diagnosis 
of chronic obstructive pulmonary disease or 
adenocarcinoma.  The veteran underwent a separation 
physical examination in December 1945, which discloses no 
pertinent diagnoses.  Examination of the veteran's lungs 
was normal.  A chest X-ray was performed and interpreted 
to be normal.  The veteran was found to meet the physical 
and mental standards for discharge.

Inpatient records from G. Hospital, dated in March 1994, 
reflect that the veteran was admitted for treatment of 
cardiovascular illnesses.  During his hospitalization the 
veteran underwent a pulmonary consultation.  The 
consultation report reflects that the veteran was post-
operative in intensive care on a mechanical ventilator at 
that time.  The report further states that the veteran had 
stopped smoking 11/2 years prior to admission after a two 
pack per day 50-year smoking history.  Past medical 
history showed a transthoracic fine needle biopsy and a 
bronchoscopy for a lung mass in 1992, which were negative.  
After review of systems and physical examination, the 
pertinent diagnosis was chronic obstructive pulmonary 
disease.

Inpatient records from K.P.S.D., dated in September 1997, 
reflect pertinent diagnostic impressions as follows: 
"chronic obstructive pulmonary disease-patient breathing 
somewhat rapidly at rest.  General weight loss over seven 
years is likely due to pulmonary cachexia etiology" and 
"history of pulmonary nodule with mention of 
coccidiomycosis."

Inpatient records from K.P.S.D. dated in November 1997 
show a pertinent impression of untreated chronic 
obstructive pulmonary disease and possible exertional and 
nocturnal hypoxemia.

Outpatient records indicate treatment in February 1998 in 
the emergency room.  The veteran had complaints of 
shortness of breath and cough.  The diagnosis was chronic 
obstructive pulmonary disease exacerbation, mild.  A 
February 1998 note reveals that oxygen treatment for 
chronic obstructive pulmonary disease was started.  Notes 
also reflect visits in March 1998 and April 1998, which 
show that oxygen was continued.

J.H.W., identified as the veteran's brother, wrote in 
April 1998 that the veteran did not smoke prior to his 
service in World War II.  He stated that the Army gave the 
veteran cigarettes, which developed into a 11/2-pack per day 
habit by the time he separated from service.  J.H.W. 
disclosed that the veteran could not stop smoking before 
it caused him major damage.

The veteran underwent a VA compensation and pension (C&P) 
physical examination in April 1998.  The relevant 
diagnoses were nicotine dependence that developed in 
service and emphysema as a result of smoking and severe 
chronic obstructive pulmonary disease.

Dr. R.H., one of the veteran's private physicians, wrote 
in September 1998 that he was treating the veteran for 
severe emphysema.  Dr. R.H. suggested home care for ten 
hours per day.  He also recommended disability related 
modifications for the veteran's home.

The veteran underwent a VA C&P physical examination in 
October 1998.  The diagnosis was severe pulmonary 
emphysema secondary to nicotine dependence.  The examining 
physician concluded that the veteran required help for 
almost all activities due to his service connected 
disability.

A death certificate from the State of California, County 
of San Diego, records the death of the veteran on April 
[redacted], 2000, at age 75.  Metastatic adenocarcinoma primary 
site unknown is listed as the immediate cause of death.  
Chronic obstructive pulmonary disease is listed under 
"other significant conditions contributing to death, but 
not related to cause given."


II.  Analysis

Historically, the veteran filed a claim for service 
connection for emphysema related to smoking in service in 
January 1998.  A June 1998 rating decision reflects the 
grant of service connection for emphysema secondary to 
tobacco use and nicotine dependency.  The appellant filed 
her claim for service connection for cause of death in 
April 2000.  Her contentions are outlined in a statement 
dated in July 2000.  She asserts primarily, "My husband's 
addiction/disease was born with the first cigarette he 
smoked and was a cumulative trauma the rest of his life 
until he died as a result of this addiction."  The 
appellant further reveals that the veteran desired to stop 
smoking, but was unable to break the addiction until 1997, 
but by then it was too late to bring him back to health.  

The Board notes initially that claims for service 
connection for death or disability on the basis that it 
resulted from an injury or disease attributable to the use 
of tobacco products by a veteran during the veteran's 
service are prohibits by federal law and regulations.  See 
38 U.S.C.A. § 1103 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.300.  This prohibition, however, only applies to 
claims filed after June 9, 1998.  38 C.F.R. § 3.300(a).  
Consequently, when the veteran filed a claim in January 
1998 for service connection for emphysema related to 
smoking in service, his claim was granted.  A claim for 
service connection for cause of death was not possible 
until the veteran's death in April 2000, which is when the 
appellant filed her claim.  Accordingly, this provision,  
38 U.S.C.A. § 1103, precludes a favorable disposition of 
the claim for service connection for cause of death as a 
result of any injury or disease attributable to the use of 
tobacco products, including nicotine dependence.

The Board recognizes that the provisions of 38 U.S.C.A. § 
1103(b) and 38 C.F.R. 
§ 3.300(b) do not prohibit an award of service connection 
for disability or death from a disease or injury that is 
otherwise shown to have been incurred in or aggravated by 
service, or which became manifest to the requisite degree 
of disability during any applicable presumptive period 
specified in 38 U.S.C.A. § 1112 (West 1991 & Supp. 2002) 
or 38 C.F.R. §§ 3.307, 3.309 (2002).  See 38 U.S.C.A. 
§ 1103(b); 38 C.F.R. § 3.300(b)(2) (2002).  A review of 
the record, however, fails to disclose any manifestation 
of an injury or disease in service, other than the 
veteran's service-connected emphysema secondary to tobacco 
use and nicotine dependency, that has been shown to be 
causally related to the veteran's cause of death. 

While the Board sympathizes with the appellant, it is 
bound by the laws enacted by Congress, and in the present 
case there is no legal basis to award entitlement to 
service connection for cause of death.  As the facts in 
this matter are overwhelmingly against the claim, the 
benefit of the doubt doctrine is not for application.  
Accordingly, the claim of entitlement to service 
connection for the cause of death must be denied.



ORDER

Service connection for the cause of the veteran's death is 
denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

